DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 3/8/21 have been fully considered but they are not persuasive. 
The applicant alleges “the oxide layer 4 of Lin is not a ‘second layer of a conformal oxide’" (applicant’s underline). In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The examiner submits the oxide disclosed in Lin would be a “second oxide” when used in combination with Collins and Chittipeddi. Therefore, the applicant’s argument is unpersuasive.
The applicant alleges that Lin teaches “the oxide layer 4 and the polysilicon oxide layer 3a are removed”.  The examiner submits the oxide removal is irrelevant. The examiner used Lin to teach a conformal oxide (4) was known and it would have been obvious to combine the teaching of Lin’s conformal oxide with Collins and Chittipeddi. Therefore, the applicant’s argument is unpersuasive.
Regarding the claim 6,  the applicant alleges “Miyashita does not, however, appear to include any teaching or suggestion that would have motivated a person of ordinary skill in the art to modify the method of Collins”. The examiner disagrees. The examiner submits the ceria KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) of combining known methods as disclosed in MPEP 2143. Therefore, the applicant’s argument is unpersuasive.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 7, 10-12, 15 and 16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Collins (US 2015/0140720) in view of Chittipeddi (US 6,500,729) and Lin et al. (US 6,191,003). 
Regarding claim 1, Collins disclose providing a silicon nitride patterned layer over a carrier substrate
Collins fails to disclose after the step of planarizing the first layer of conformal oxide  the method further comprises the steps of: clearing the silicon nitride patterned layer to form a 
Chittipeddi disclose after the step of planarizing the first layer of conformal oxide (CVD would form conformal oxide [col. 4 line 30-35] which is the same process the applicant discloses in paragraph [0018] of the specification)  (the examiner understands the oxide would be formed outside the trench and planarized to what is shown in fig. 1) the method further comprises the steps of: clearing the silicon nitride patterned layer to form a dished silicon nitride patterned layer with a dishing height [col. 4 lines 5-65](fig 1).  
The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.
One of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. (The combination of Collins and Chittipeddi would form an oxide on the dished oxide that is between the silicon nitride patterns.)
One of ordinary skill in the art would have recognized that the results of the combination were predictable. (The deposition of the oxide would cover the dished oxide.)
Collins and Chittipeddi  fails to disclose subsequently  providing a second layer of a conformal oxide. 
Lin et al. disclose subsequently  providing a second layer of a conformal oxide(4)  [Lin, col. 2 lines 65-67]  (CVD oxide just as applicant discloses in paragraph [0018] )  on or  over  a layer (fig 2a). 
The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.
One of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. (The combination of Collins Chittipeddi and Lin would form a conformal oxide on the dished oxide that is between the silicon nitride patterns.)
One of ordinary skill in the art would have recognized that the results of the combination were predictable. (The deposition of the conformal oxide would cover the dished oxide.)

Regarding claim 2, Collins disclose the step of providing the first layer of conformal oxide comprises depositing the first layer of conformal oxide (fig 1D). 
Regarding claim 16, Collins disclose depositing the first layer of conformal oxide comprises depositing the first layer of conformal oxide using a chemical vapor deposition (CVD) process [0047]. 
Regarding claim 5, Chittipeddi disclose the step of clearing the silicon nitride patterned layer comprises performing a selectiv
Regarding claim 7, Chittipeddi disclose the second layer of conformal oxide is provided by depositing the second layer of conformal oxide (126)(fig 3b). 
Regarding claim 10, Collins in view of Chittipeddi disclose providing a donor substrate
Regarding claim 11, Collins in view of Chittipeddi disclose patterning the detachable semiconductor layer to form an active device before and/or after the step of transferring (Collins fig 4). 
Regarding claim 12, Collins in view of Chittipeddi disclose before the step of transferring, providing a bonding layer on the detachable semiconductor layer (bottom surface of 203 is the bonding layer in Collins figs 3- 4). 
Regarding claim 15, Collins in view of Chittipeddi disclose forming a device. 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Collins (US 2015/0140720) in view of Chittipeddi (US 6,500,729) and Lin et al. (US 6,191,003) as applied to claim 5 above, and further in view of Miyashita et al. (US 5,968,239).
	Collins in view of Chittipeddi and Lin et al. disclose the invention supra.
	Collins in view of Chittipeddi and Lin et al. fails to disclose a ceria slurry.
Miyashita disclose a ceria (cerium oxide) slurry (fig. 4). 
The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.
One of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. (The ceria would have a relatively high polishing rate)

Allowable Subject Matter
Claims 3, 4, 8, 13, 14, 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9 and 19 are allowable.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY K SMITH whose telephone number is (571)272-1884.  The examiner can normally be reached on Monday-Friday, 10am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 5712703829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRADLEY SMITH/Primary Examiner, Art Unit 2817